  4:19-cv-03080-JMG-SMB Doc # 45 Filed: 07/14/20 Page 1 of 2 - Page ID # 806




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


SAMANTHA GROME,


                        Plaintiff,                                   4:19CV3080


        vs.
                                                                        ORDER
USAA SAVINGS BANK,


                        Defendant.




       The parties have stipulated to a stay of these proceedings pending the United States
Supreme Court’s resolution of Facebook, Inc. v. Duguid, No. 19-511, 2020 WL 3865252 (July 9,
2020). (Filing No. 43.) The parties believe the U.S. Supreme Court’s decision in Facebook, Inc.
v. Duguid will be dispositive in this matter and agree it would serve judicial economy to stay all
proceedings pending the U.S. Supreme Court’s resolution of that case.

       Having considered the matter,

       IT IS ORDERED:

       1.      The Stipulation to Stay Proceedings Pending Resolution of Related Case by the
United States Supreme Court (Filing No. 43) is granted. All proceedings in this action are stayed
until further order of the Court.

       2.      Plaintiff’s Motion for Leave to File Amended Complaint (Filing No. 35) is denied
without prejudice to reassertion following the stay.

       3.      Defendant’s Motion to Exclude Plaintiff’s Expert Witness (Filing No. 41) is denied
without prejudice to reassertion following the stay.
  4:19-cv-03080-JMG-SMB Doc # 45 Filed: 07/14/20 Page 2 of 2 - Page ID # 807




       4.      Plaintiff’s Request for Extension to File Opposition to Defendant’s Motion to
Exclude (Filing No. 44) is denied as moot.

       5.      The parties shall contact the Court within seven days of the U.S. Supreme Court’s
ruling in Facebook, Inc. v. Duguid to discuss the status and progression of this case.

       Dated this 14th day of July, 2020.
                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                 2
